

Exhibit 10.20


VAIL RESORTS, INC.
RESTRICTED SHARE [UNIT] AGREEMENT
 


THIS AGREEMENT, dated as of [date], is between Vail Resorts, Inc., a Delaware
corporation (the “Company”), and [name of employee] (the “Employee”).
 
WHEREAS, the Employee has been granted the following award under the Company’s
[insert applicable plan] Long Term Incentive and Share Award Plan (the “Plan”);
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the parties hereto agree
as follows.
 
1.  Award of Shares.  Pursuant to the provisions of the Plan, the terms of which
are incorporated herein by reference, the Employee is hereby awarded [number of
shares][number of units] [Restricted Shares][Restricted Share Units] (the
“Award”), subject to the terms and conditions of the Plan and those herein set
forth. The Award is granted as of [date] (the “Date of Grant”). Capitalized
terms used herein and not defined shall have the meanings set forth in the Plan.
In the event of any conflict between this Agreement and the Plan, the Plan shall
control.
 
2.  Terms and Conditions.  It is understood and agreed that the Award of
[Restricted Shares][Restricted Share Units] evidenced hereby is subject to the
following terms and conditions:
 
(a)  Vesting of Award. Subject to Section 2(b) below and the other terms and
conditions of this Agreement, this Award shall become vested in three equal
annual installments, commencing on the first anniversary of the Date of Grant
and continuing on each of the following two anniversaries of the Date of Grant.
[RS: Unless otherwise provided by the Committee, all dividends and other amounts
receivable in connection with any adjustments to the Shares under Section 4(c)
of the Plan shall be subject to the vesting schedule in this Section 2(a).]
 
(b)  Termination of Service; Forfeiture of Unvested Shares. In the event of a
termination of the Employee’s employment with the Company and its Subsidiaries
prior to the date the Award otherwise becomes vested, the unvested portion of
the Award shall immediately be forfeited by the Employee and become the property
of the Company.
 
[RS: (c)  Certificates.  Each certificate or other evidence of ownership issued
in respect of Restricted Shares awarded hereunder shall be deposited with the
Company, or its designee, together with, if requested by the Company, a stock
power executed in blank by the Employee, and shall bear a legend disclosing the
restrictions on transferability imposed on such Restricted Shares by this
Agreement (the “Restrictive Legend”). Upon the vesting of

82

--------------------------------------------------------------------------------



Restricted Shares pursuant to Section 2(a) hereof and the satisfaction of any
withholding tax liability pursuant to Section 5 hereof, the certificates
evidencing such vested Shares, not bearing the Restrictive Legend, shall be
delivered to the Employee or other evidence of vested Shares shall be provided
to the Employee.


[RSU:(c) Delivery. Upon the vesting of Restricted Share Units pursuant to
Section 2(a) hereof and the satisfaction of any withholding tax liability
pursuant to Section 5 hereof, the certificates evidencing the Shares to which
the vested Restricted Share Units relate shall be delivered to the Employee or
other evidence of the Shares shall be provided to the Employee.]


 
[RS: (d)  Rights of a Stockholder.  Prior to the time a Restricted Share is
fully vested hereunder, the Employee shall have no right to transfer, pledge,
hypothecate or otherwise encumber such Restricted Share. During such period, the
Employee shall have all other rights of a stockholder, including, but not
limited to, the right to vote and to receive dividends (subject to Section 2(a)
hereof) at the time paid on such Restricted Shares.]


[RSU: (d) Rights of a Stockholder.  The Employee shall have no right to
transfer, pledge, hypothecate or otherwise encumber the Restricted Share Units.
The Employee shall not have the rights of a stockholder with respect to the
Restricted Share Units, including the right to receive dividends.]
 
(e)  No Right to Continued Employment. This Award shall not confer upon the
Employee any right with respect to continuance of employment by the Company nor
shall this Award interfere with the right of the Company to terminate the
Employee’s employment at any time.


3.  Transfer of Shares. The Shares delivered hereunder, or any interest therein,
may be sold, assigned, pledged, hypothecated, encumbered, or transferred or
disposed of in any other manner, in whole or in part, only in compliance with
the terms, conditions and restrictions as set forth in the governing instruments
of the Company, applicable federal and state securities laws or any other
applicable laws or regulations and the terms and conditions hereof.
 
4.  Expenses of Issuance of Shares. The issuance of stock certificates hereunder
shall be without charge to the Employee. The Company shall pay any issuance,
stamp or documentary taxes (other than transfer taxes) or charges imposed by any
governmental body, agency or official (other than income taxes) by reason of the
issuance of Shares.
 
[RS: 5.  Withholding. No later than the date of vesting of (or the date of an
election by the Employee under Section 83(b) of the Code with respect to) the
Award granted hereunder, the Employee shall pay to the Company or make
arrangements satisfactory to the Committee regarding payment of any federal,
state or local taxes of any kind required by law to be withheld at such time
with respect to such Award and the Company shall, to the extent permitted or
required by law, have the right to deduct from any payment of any kind otherwise
due to the Employee, federal, state and local taxes of any kind required by law
to be withheld at

83

--------------------------------------------------------------------------------



such time. The Employee may elect to have the Company withhold Shares to pay any
applicable withholding taxes resulting from the Award, in accordance with any
rules or regulations of the Committee then in effect.]


[RSU 5.  Withholding. No later than the date of delivery of Shares pursuant to
Section 2(c) hereunder, the Employee shall pay to the Company or make
arrangements satisfactory to the Committee regarding payment of any federal,
state or local taxes of any kind required by law to be withheld at such time
with respect to the Award and the Company shall, to the extent permitted or
required by law, have the right to deduct from any payment of any kind otherwise
due to the Employee, federal, state and local taxes of any kind required by law
to be withheld at such time. The Employee may elect to have the Company withhold
Shares to pay any applicable withholding taxes resulting from the Award, in
accordance with any rules or regulations of the Committee then in effect.]
 
6.  References.  References herein to rights and obligations of the Employee
shall apply, where appropriate, to the Employee’s legal representative or estate
without regard to whether specific reference to such legal representative or
estate is contained in a particular provision of this Agreement.
 
7.  Notices.  Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or by courier, or sent by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the party concerned at the
address indicated below or to such changed address as such party may
subsequently by similar process give notice of:
 
 
If to the Company:
Vail Resorts, Inc.
 
 
390 Interlocken Crescent
   
Suite 1000
 
 
Broomfield, Colorado 80021
 
 
Attention: General Counsel



 
If to the Employee:
At the Employee’s most recent address shown on the Company’s corporate records,
or at any other address which the Employee may specify in a notice delivered to
the Company in the manner set forth herein.

 
8.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of Colorado, without giving effect to principles of
conflict of laws.
 
9.  Counterparts.  This Agreement may be executed in two counterparts, each of
which shall constitute one and the same instrument.


[Signature Page Follows]
 

84

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 
VAIL RESORTS, INC.
 
By: 
Name: __________________________
Title: ___________________________


EMPLOYEE:


___________________________
[Typewritten Name of Employee]




85

--------------------------------------------------------------------------------

